Citation Nr: 1747550	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include special monthly compensation based on loss of use of a creative organ.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded this case in November 2016. 

The Veteran testified at a hearing before the undersigned in June 2016.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, but this claim must be remanded again for further development.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

A new VA medical opinion must be obtained.  In the June 2017 VA opinion, the examiner concluded that medications the Veteran took for his service-connected disabilities did not cause or aggravate erectile dysfunction.  However, the examiner did not address whether the Veteran's service-connected traumatic brain injury, rated as 70 percent disabling, directly caused or aggravated erectile dysfunction.  

Accordingly, the case is REMANDED for the following action:

1. Add any recent outstanding VA treatment records to the claims file. 

2. Obtain a VA medical opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's service-connected traumatic brain injury caused or aggravated erectile dysfunction.  

The examiner must provide a complete explanation in support of the conclusion reached. 

3. Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

